Title: From Benjamin Franklin to Paulze, 7 September 1777
From: Franklin, Benjamin
To: Paulze, Jacques


Sir,
Passy, Sept. 7. 1777.
No armed Vessels under our direction are at present cruising or intended to cruise on the Coasts of Britain: If there were any such we should certainly at your Request, order them to permit your Tobaccos to pass freely; as being the Property of our Friends. Cruisers coming directly from America to Europe may possibly in their Way take English Ships charg’d with your Tobacco. If they should bring it into France it will be delivered up to you here. If the Ships are sent to America, the Courts of Admiralty before whom the Prizes must be tried will certainly liberate the Tobaccos, on Proof that they belong to you. But as these Cruisers, not being acquainted with your Property in the Tobacco may possibly carry it to some other Market, or destroy it in burning the Ships; and tho’ restored after being carried to America the Inconveniences to you will be considerable; We think, (as you desire our Opinion) you would do well to oblige the English from whom you purchase, to deliver the Tobacco in France at their Risque; or otherwise that you insure it in London. I am, with great Respect, Sir,
I beg leave to take this Occasion of mentioning to you, that a Duty is demanded of our Agents at Nantes, on Soldiers Clothes exported from thence, in which we think there must be some Mistake, as we are inform’d the Cloth had before paid all the Duty belonging to it, and laying an additional one on the same Cloth when made up is a Discouragement to your own Workmen employ’d in that Business; and contrary to the Interest of France, as, if continu’d, it will oblige us to stop that Operation, and will prevent the making of 80,000 Suits per Annum which we are ordered to provide here. I request your Answer to this Particular, and am, with great Respect, Sir, Your most obedient humble Servant
B F
Letter to M Paulze
